Title: To George Washington from Edward Newenham, 6 June 1781
From: Newenham, Edward
To: Washington, George


                        
                            Sir
                            Dublin June 6 1781
                        
                        I trust Your Excellency will pardon the liberty I take in my earnest recommendation of Mr Collins the bearer
                            of this letter: I know him, & his worthy brother—I know their principles and universal benevolence: I know their
                            earnest wishes are for the freedom & independence of North America.
                        They have been with my most respected & worthy friend Doctor Franklin & he is convinced of
                            their worth & integrity. They have ever been the friends of the lasting freedom of America: As such I most
                            earnestly entreat Yr Excellency will recieve them. In some time hence they mean to transfer their whole property,
                            & settle in the land of freedom; and it is my wish to do the same.
                        I flatter myself that I shall in the course of two or three years pay my personal respects to Genl Washington
                            whose character Iso highly esteem & respect. I have the honor to be Your excellency’s most obedt servt
                        
                            Edward Newenham
                        
                    